UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-7687



BARRY L. HARRIS,

                                              Plaintiff - Appellant,

          versus


JOHN   ZIMMERMAN,  Bailiff/Deputy;  VINCENT
GIVENS, Lieutenant/Supervisor; DWIGHT GAY,
Sergeant/Deputy,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.   Robert G. Doumar, Senior
District Judge. (CA-05-497-2)


Submitted: January 26, 2006                 Decided:   February 3, 2006


Before LUTTIG, WILLIAMS, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Barry L. Harris, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Barry   L.   Harris   appeals   the   district    court’s   order

dismissing his 42 U.S.C. § 1983 (2000) complaint under 28 U.S.C.

§ 1915A(b)(1) (2000), for failure to state a claim.               We have

reviewed the record and find no reversible error.          Accordingly, we

affirm for the reasons stated by the district court.         See Harris v.

Zimmerman, No. CA-05-497-2 (E.D. Va. Oct. 5, 2005).           We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                 AFFIRMED




                                 - 2 -